KRUCKER, Chief Judge.
Petitioner, John J. Garvey, also known as Joseph Francis Garvey, filed in this Court an application for a writ of habeas corpus ad testificandum on the 25th day of May, 1965. This Court issued a writ of habeas corpus on June 15, 1965. Plearing was held on the 6th day of July, 1965, petitioner appearing in person and respondents appearing by The Attorney General.
Motion to quash the writ was duly filed and response thereto filed by petitioner.
It appears to this Court that the petitioner, on a plea of guilty to attempted burglary, first degree, was placed on probation for a period of six months on the 26th day of July, 1955, and on April 9, 1965, all pro*581ceedings against him were terminated by order of the Superior Court of Maricopa County.
The petitioner is not confined to the Arizona State Prison by reason of the sentence of probation of which he complains, and this Court sees no reason for granting a writ of habeas corpus.
More than ten years have elapsed since the date of sentencing. The time for appeal has long expired and no reason has been shown this Court why a delayed appeal should be granted.
It is, therefore, ordered that the writ of habeas corpus issued herein is quashed.
HATHAWAY and MOLLOY, JJ., concur.